Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 130
                                     189-1
                                         filed Filed:
                                               04/24/20
                                                      04/24/2020
                                                           PageID.2943
                                                                   Page: Page
                                                                         1    1 of 3 (1 of 3)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: April 24, 2020




 Mr. Adam W. Burrowbridge
 Wilson, Sonsini, Goodrich & Rosati
 1700 K Street, N.W., Fifth Floor
 Washington, DC 20006

 Mr. Steven Guggenheim
 Wilson, Sonsini, Goodrich & Rosati
 650 Page Mill Road
 Palo Alto, CA 94304-1050

                      Re: Case No. 18-1855/18-1871, Gary B., et al v. Gretchen Whitmer, et al
                          Originating Case No. : 2:16-cv-13292

 Dear Counsel:

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Robin L. Johnson
                                                   Case Manager
                                                   Direct Dial No. 513-564-7039

 cc: Mr. Christopher Mark Allen
     Mr. Joshua Eugene Anderson
     Mr. James E Burke Jr.
     Mr. Evan Howard Caminker
     Ms. Bria Delaney
     Mr. Michael J. Dell
     Ms. Kathryn Eidmann
     Mr. Randall P. Ewing Jr.
     Ms. Tacy Fletcher Flint
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 130
                                     189-1
                                         filed Filed:
                                               04/24/20
                                                      04/24/2020
                                                           PageID.2944
                                                                   Page: Page
                                                                         2    2 of 3 (2 of 3)



     Mr. David S. Flugman
     Mr. Lawrence Fogel
     Mr. Jerome Dale Goldberg
     Mr. Mark E. Haddad
     Ms. Toni L. Harris
     Mr. Raymond O. Howd
     Mr. Nicholas Klenow
     Mr. Yelena Konanova
     Mr. Daniel S. Korobkin
     Ms. Cary S. McGehee
     Mr. Anton Metlitsky
     Mr. Bruce A. Miller
     Mr. Julian D Miller
     Ms. Jenice C. Mitchell Ford
     Mr. Jayesh Patel
     Ms. Tina M. Patterson
     Mr. Carter Glasgow Phillips
     Ms. Tara Jordan Plochocki
     Mr. Michael A. Rebell
     Mr. Mark D. Rosenbaum
     Ms. Ann M. Sherman
     Mr. Scott Burnett Smith
     Mr. Michael Jay Steinberg
     Mr. David Strom
     Ms. Amanda Brooke Stubblefield
     Ms. Jessica Underwood
     Mr. David J. Weaver
     Ms. Jennifer Martin Wheeler
     Mr. Bryce J. Yoder

 Enclosure
Case 2:16-cv-13292-SJM-APP
             Case: 18-1855 Document:
                            ECF No. 130
                                     189-2
                                         filed Filed:
                                               04/24/20
                                                      04/24/2020
                                                           PageID.2945
                                                                   Page: Page
                                                                         1    3 of 3 (3 of 3)



                                     Case No. 18-1855/18-1871

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                             ORDER

 GARY B.; JESSIE K., a minor, by Yvette K., guardian ad litem; CHRISTOPHER R., a minor by
 Escarle R., guardian ad litem; ISAIAS R., a minor by Escarle R., guardian ad litem;
 ESMERALDA V., a minor by Laura V., guardian ad litem; PAUL M.; JAIME R., a minor by
 Karen R. guardian ad litem

               Plaintiffs - Appellants

 v.

 GRETCHEN WHITMER, Governor; TOM MCMILLIN, member of the MI Bd of Education;
 MICHELLE FECTEAU, member of the MI Bd of Ed; LUPE RAMOS-MONTIGNY, member of
 the MI Bd of Ed; PAMELA PUGH, member of the MI Bd of Ed; JUDITH PRITCHETT,
 member of the MI Bd of Ed; CASANDRA E. ULBRICH, member of the MI Bd of Ed; NIKKI
 SNYDER, member of the MI Bd of Ed; TIFFANY TILLEY, member of the MI Bd of Ed;
 SHEILA ALLES, Interim Superintendent of Public Instruction for the State of MI; TRICIA L.
 FOSTER, Director of the MI Dept of Technology; WILLIAM PEARSON, State School
 Reform/Redesign Officer, in their official capacities

               Defendants - Appellees



 BEFORE: CLAY, STRANCH, and MURPHY, Circuit Judges;

      Upon consideration of motion to reconsider order dated October 29, 2019,

      It is ORDERED that the motion be and it hereby is DENIED.

                                                  ENTERED BY ORDER OF THE COURT
                                                  Deborah S. Hunt, Clerk


 Issued: April 24, 2020
                                                  ___________________________________
